  Case 3:21-cv-00186-REP Document 1 Filed 03/23/21 Page 1 of 10 PageID# 27




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION


 Scarlett Simmons, individually and on behalf
 of all others similarly situated,
                        Plaintiff
                                                       C.A. No: 3:21-CV-186
         -v.-
 First Credit Services, Inc. and
 John Does 1-25,


                        Defendant(s).

                                   CLASS ACTION COMPLAINT
                                             and
                                    DEMAND FOR JURY TRIAL


       Plaintiff Scarlett Simmons (hereinafter “Plaintiff”) brings this Class Action Complaint by

and through her attorneys, Meridian Law, LLC, against Defendant First Credit Services, Inc.

(hereinafter “Defendant FCS”), individually and on behalf of a class of all others similarly situated,

pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of

Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are based upon

Plaintiff's personal knowledge.

                                        INTRODUCTION

       1.       Congress enacted the Fair Debt Collection Practices Act (“FDCPA” or the “Act”)

   in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

   concerned that "abusive debt collection practices contribute to the number of personal

   bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."


                                                  1
Case 3:21-cv-00186-REP Document 1 Filed 03/23/21 Page 2 of 10 PageID# 28




Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

"'the effective collection of debts" does not require "misrepresentation or other abusive debt

collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate. Id. § 1692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                              JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

is where a substantial part of the events or omissions giving rise to the claim occurred and

where Plaintiff resides.

                                 NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Virginia consumers under §

1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.




                                             2
Case 3:21-cv-00186-REP Document 1 Filed 03/23/21 Page 3 of 10 PageID# 29




                                             PARTIES

   7.      Plaintiff is a resident of the State of Virginia, County of Chesterfield, with an

address at 4908 Burnt Oak Dr., Apt 102, North Chesterfield, VA 23234.

   8.      Defendant FCS is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and as used in the FDCPA with an address at 9 Willis Way, Piscataway, NJ 08854.

   9.      Upon information and belief, Defendant FCS is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery

and should be made parties to this action.


                                    CLASS ALLEGATIONS


   11.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.     The Class consists of:

           a. all individuals with addresses in the State of Virginia;

           b. to whom Defendant FCS sent a collection letter attempting to collect a

               consumer debt;

           c. that directed the recipient of the collection letter to send payment to multiple,

               contradictory addresses;




                                              3
Case 3:21-cv-00186-REP Document 1 Filed 03/23/21 Page 4 of 10 PageID# 30




            d. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (21) days after the filing of this action.

   13.      The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf it attempts to collect debts and/or

has purchased debts.

   14.      Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   15.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal

issue is whether the Defendant’s written communications to consumers, in the forms attached

as Exhibits A, violate 15 U.S.C. §§ 1692e.

   16.      The Plaintiff’s claims are typical of the class members, as all are based upon the

same facts and legal theories. The Plaintiff will fairly and adequately protect the interests of

the Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience

in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

   17.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is

a well-defined community interest in the litigation:




                                              4
Case 3:21-cv-00186-REP Document 1 Filed 03/23/21 Page 5 of 10 PageID# 31




         a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

            that the Plaintiff Class defined above is so numerous that joinder of all members

            would be impractical.

         b. Common Questions Predominate: Common questions of law and fact exist

            as to all members of the Plaintiff Class and those questions predominance over

            any questions or issues involving only individual class members. The principal

            issue is whether the Defendant’s written communications to consumers, in the

            forms attached as Exhibit A violate 15 U.S.C. § 1692e.

         c. Typicality: The Plaintiff’s claims are typical of the claims of the members of

            the Plaintiff Class. The Plaintiff and all members of the Plaintiff Class have

            claims arising out of the Defendants' common uniform course of conduct

            complained of herein.

         d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

            Plaintiff Class insofar as Plaintiff has no interests that are adverse to the absent

            members of the Plaintiff Class. The Plaintiff is committed to vigorously

            litigating this matter. Plaintiff has also retained counsel experienced in handling

            consumer lawsuits, complex legal issues, and class actions. Neither the Plaintiff

            nor her counsel have any interests which might cause them not to vigorously

            pursue the instant class action lawsuit.

         e. Superiority: A class action is superior to the other available means for the fair

            and efficient adjudication of this controversy because individual joinder of all

            members would be impracticable. Class action treatment will permit a large

            number of similarly situated persons to prosecute their common claims in a




                                           5
Case 3:21-cv-00186-REP Document 1 Filed 03/23/21 Page 6 of 10 PageID# 32




               single forum efficiently and without unnecessary duplication of effort and

               expense that individual actions would engender.

   18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member and in that a class action

is superior to other available methods for the fair and efficient adjudication of the controversy.

   19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).



                                  FACTUAL ALLEGATIONS



   20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   21.     Some time prior to February 2, 2021, an obligation was allegedly incurred to Gold’s

Gym - Meadowbrook

   22.     The Gold’s Gym - Meadowbrook obligation arose out of an alleged debt for

transactions primarily for personal, family or household purposes.

   23.     The alleged Gold’s Gym - Meadowbrook obligation is a "debt" as defined by 15

U.S.C.§ 1692a(5).

   24.     Gold’s Gym - Meadowbrook is a "creditor" as defined by 15 U.S.C. § 1692a(4).




                                              6
Case 3:21-cv-00186-REP Document 1 Filed 03/23/21 Page 7 of 10 PageID# 33




   25.     Defendant FCS, a debt collector, contracted with Gold’s Gym - Meadowbrook to

collect the alleged debt.

   26.     Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.

                            Violation – February 2, 2021 Collection Letter

   27.     On or about February 2, 2021 Defendant sent the Plaintiff a collection letter (the

“Letter”) regarding the alleged debt owed to Gold’s Gym - Meadowbrook A true and correct

copy of the Letter is attached hereto as Exhibit A.

   28.     The Letter contains a payment slip and states two completely different addresses

for the Defendant: 1) PO Box 1121, Charlotte, NC 28201-1121 and 2) First Credit Services,

Inc. PO Box 55, 3 Skiles Ave, Piscataway, NJ 08855.

   29.     The Letter directs the Plaintiff to two completely different different addresses in its

instructions for payment.

   30.     The Letter is confusing and deceptive because it does not clearly indicate how the

Plaintiff can properly pay the alleged debt.

   31.     For example, if Plaintiff were to pay the requested amount on the collection letter

and sends the payment to an incorrect address, it is entirely possible that the payment would

not be applied to the alleged debt.

   32.     There is no instruction or clarification in the letter how the Plaintiff can properly

pay the alleged debt or to which address the payments would be sent, nor does the Letter state

that both addresses would be acceptable.




                                               7
 Case 3:21-cv-00186-REP Document 1 Filed 03/23/21 Page 8 of 10 PageID# 34




      33.     This language is false and deceptive as Plaintiff was unable to determine to which

  address the payments should be sent.

      34.     Defendant's collection efforts with respect to this alleged debt from Plaintiff caused

  Plaintiff to suffer concrete and particularized harm because the FDCPA provides Plaintiff with

  the legally protected right to be not to be misled or treated unfairly with respect to any action

  for the collection of any consumer debt.

      35.     Defendant's deceptive, misleading and unfair representations with respect to its

  collection effort were material misrepresentations that affected and frustrated Plaintiff's ability

  to intelligently respond to Defendant's collection efforts because Plaintiff could not adequately

  respond to the Defendant's demand for payment of this debt.

      36.     Defendant’s actions created an appreciable risk to Plaintiff of being unable to

  properly respond or handle Defendant’s debt collection.

      37.     Plaintiff was confused and misled to her detriment by the statements in the dunning

  letter, and relied on the contents of the letter to her detriment.

      38.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

  Plaintiff has been damaged.

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

      39.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      40.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.




                                                 8
  Case 3:21-cv-00186-REP Document 1 Filed 03/23/21 Page 9 of 10 PageID# 35




       41.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive,

   or misleading representation or means in connection with the collection of any debt.

       42.     Defendant violated § 1692e:

               a. As the Letter it is open to more than one reasonable interpretation, at least one

                   of which is inaccurate.

               b. By making a false and misleading representation in violation of §1692e(10).

       43.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e et seq. of the FDCPA, and Plaintiff is entitled to an award of

   actual damages, statutory damages, costs and attorneys’ fees.

                               DEMAND FOR TRIAL BY JURY

       44.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

   requests a trial by jury on all issues so triable.


                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff Scarlett Simmons, individually and on behalf of all others similarly

situated, demands judgment from Defendant FCS as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Aryeh Stein, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and




                                                   9
Case 3:21-cv-00186-REP Document 1 Filed 03/23/21 Page 10 of 10 PageID# 36




    6.     Awarding Plaintiff and the Class such other and further relief as this Court may

 deem just and proper.


                                                      Respectfully Submitted,


                                                      /s/ Aryeh E. Stein
                                                      Meridian Law, LLC
                                                      By: Aryeh E. Stein, #45895
                                                      600 Reisterstown Road, Suite 700
                                                      Baltimore, MD 21208
                                                      Phone: 443-326-6011
                                                      Fax: 410-653-9061
                                                      astein@meridianlawfirm.com


                                                      STEIN SAKS, PLLC

                                                      /s/ Raphael Deutsch
                                                      Raphael Deutsch, Esq.
                                                      285 Passaic Street
                                                      Hackensack, NJ 07601
                                                      Telephone: 201-282-6500
                                                      Fax: 201-282-6501
                                                      rdeutsch@steinsakslegal.com
                                                      Lead Attorneys for Plaintiff
                                                      Pro Hac Vice to be filed




                                          10
